Exhibit 10.11

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of November 9, 2005
(“Effective Date”), by and between IT&E International Group (“Company”) and
Peter Sollenne (“Executive”).

 

RECITALS

 

A.                                   Company desires to retain the services of
Executive, and Executive is willing to provide such services to the Company.

 

B.                                     Company and Executive desire to enter
into this Agreement to provide for Executive’s employment by the Company, upon
the terms and conditions set forth herein.

 

The parties hereby agree as follows:

 


1.                                       DUTIES.


 


1.1.                              POSITION.  EXECUTIVE SHALL SERVE AS CHIEF
EXECUTIVE OFFICER OF THE COMPANY AND SHALL HAVE THE DUTIES AND RESPONSIBILITIES
INCIDENT TO SUCH POSITION AND SUCH OTHER DUTIES AS MAY BE DETERMINED IN
CONSULTATION WITH THE COMPANY’S BOARD OF DIRECTORS (“BOARD OF DIRECTORS”). 
EXECUTIVE SHALL PERFORM FAITHFULLY, COOPERATIVELY AND DILIGENTLY ALL OF HIS JOB
DUTIES AND RESPONSIBILITIES.


 


1.2.                              BEST EFFORTS.  EXECUTIVE WILL EXPEND HIS BEST
EFFORTS ON BEHALF OF COMPANY IN CONNECTION WITH HIS EMPLOYMENT AND WILL ABIDE BY
ALL POLICIES AND DECISIONS MADE BY COMPANY, AS WELL AS ALL APPLICABLE FEDERAL,
STATE AND LOCAL LAWS, REGULATIONS OR ORDINANCES.


 


2.                                       EMPLOYMENT TERM.  THE TERM OF
EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT SHALL COMMENCE AS OF THE EFFECTIVE
DATE AND SHALL CONTINUE UNTIL THAT DATE WHICH IS TWENTY-FOUR (24) MONTHS AFTER
THE EFFECTIVE DATE (THE “EMPLOYMENT TERM”), UNLESS EARLIER TERMINATED BY EITHER
THE EXECUTIVE OR THE COMPANY.


 


3.                                       COMPENSATION.


 


3.1.                              BASE SALARY.  AS COMPENSATION FOR EXECUTIVE’S
PERFORMANCE OF HIS DUTIES HEREUNDER, COMPANY SHALL PAY TO EXECUTIVE AN INITIAL
BASE SALARY OF TWENTY ONE THOUSAND FIVE HUNDRED EIGHTY THREE DOLLARS AND THIRTY
THREE CENTS ($21,583.33) PER MONTH (“BASE SALARY”), WHICH IF ANNUALIZED, WOULD
REPRESENT TWO HUNDRED FIFTY NINE THOUSAND DOLLARS ($259,000), PAYABLE IN
ACCORDANCE WITH THE NORMAL PAYROLL PRACTICES OF COMPANY, LESS REQUIRED
DEDUCTIONS FOR STATE AND FEDERAL WITHHOLDING TAX, SOCIAL SECURITY AND ALL OTHER
EMPLOYMENT TAXES AND PAYROLL DEDUCTIONS.  SUCH BASE SALARY MAY BE INCREASED AT
ANY TIME OR FROM TIME TO TIME AT THE DISCRETION OF THE BOARD OF DIRECTORS.


 


3.2.                              ANNUAL BONUS.  IN ADDITION TO THE BASE SALARY,
EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE AN ANNUAL CASH BONUS, IN ACCORDANCE WITH,
AND BASED UPON THE SATISFACTION OF THE CRITERIA AND PERFORMANCE STANDARDS TO BE
ESTABLISHED BY THE BOARD (“ANNUAL BONUS”).

 

--------------------------------------------------------------------------------


 


3.3.                              STOCK OPTIONS.  EFFECTIVE AS OF THE EFFECTIVE
DATE, THE COMPANY WILL GRANT TO EXECUTIVE STOCK OPTIONS TO PURCHASE AN AGGREGATE
OF TWO MILLION FIVE HUNDRED THOUSAND (2,500,000) SHARES OF ITS COMMON STOCK (THE
“COMMON STOCK”)  THE EXERCISE PRICE FOR SUCH COMMON STOCK SHALL BE EQUAL TO THE
FAIR MARKET VALUE OF THE COMMON STOCK ON THE EFFECTIVE DATE, AS DETERMINED BY
THE BOARD OF DIRECTORS.  SUCH STOCK OPTIONS SHALL HAVE A TEN (10) YEAR TERM AND
BECOME EXERCISABLE OR “VEST” AS DESCRIBED IN THE INDIVIDUAL STOCK OPTION
AGREEMENT RELATED THERETO, SUBJECT TO ACCELERATION AS SET FORTH BELOW.  THE
EXERCISABILITY OR “VESTING” OF SUCH STOCK OPTIONS SHALL AUTOMATICALLY ACCELERATE
SUCH THAT THE OPTION SHALL BECOME FULLY EXERCISABLE IN ACCORDANCE WITH ITS TERMS
AS OF THE DATE THE EXECUTIVE IS TERMINATED WITHOUT CAUSE OR RESIGNS FOR GOOD
REASON.  THE OTHER TERMS AND CONDITIONS OF SUCH STOCK OPTIONS SHALL BE GOVERNED
BY THE TERMS AND CONDITIONS SET FORTH IN THE INDIVIDUAL STOCK OPTION AGREEMENT
AND THE COMPANY’S 2005 EQUITY INCENTIVE PLAN.  EXECUTIVE SHALL ALSO BE ELIGIBLE
TO RECEIVE SUCH OTHER STOCK OPTIONS, RESTRICTED STOCK OR OTHER EQUITY INCENTIVE
GRANTS PURSUANT TO ONE OR MORE EQUITY INCENTIVE PLANS OFFERED BY THE COMPANY
FROM TIME TO TIME, SUBJECT TO THE APPROVAL OF THE BOARD OF DIRECTORS.


 


4.                                       HEALTH AND WELFARE BENEFIT PLANS.  THE
EXECUTIVE AND THE EXECUTIVE’S FAMILY, AS THE CASE MAY BE, SHALL BE ELIGIBLE FOR
PARTICIPATION IN AND SHALL RECEIVE ALL BENEFITS UNDER HEALTH AND WELFARE BENEFIT
PLANS, PRACTICES, POLICIES AND PROGRAMS PROVIDED BY THE COMPANY TO SIMILARLY
SITUATED EMPLOYEES OF THE COMPANY AT EXECUTIVE’S LEVEL.  SUCH BENEFITS WILL BE
PAID BY THE COMPANY FOR EXECUTIVE AND EXECUTIVE’S FAMILY.


 


5.                                       CUSTOMARY BENEFITS.  EXECUTIVE SHALL BE
ENTITLED TO ALL CUSTOMARY AND USUAL FRINGE BENEFITS, INCLUDING, WITHOUT
LIMITATION, A REASONABLE CAR ALLOWANCE, AND SHALL BE ENTITLED TO PARTICIPATE IN
ALL SAVINGS AND RETIREMENT PLANS, PRACTICES, POLICIES AND PROGRAMS GENERALLY
APPLICABLE TO EMPLOYEES OF THE COMPANY AND THAT ARE IN EFFECT DURING THE
EMPLOYMENT TERM, SUBJECT TO THE TERMS AND CONDITIONS OF COMPANY’S BENEFIT PLAN
DOCUMENTS, AS APPLICABLE.  COMPANY RESERVES THE RIGHT TO CHANGE OR ELIMINATE THE
FRINGE BENEFITS OR PLANS, PRACTICES AND PROGRAMS ON A COMPANY-WIDE, PROSPECTIVE
BASIS, AT ANY TIME.


 


6.                                       BUSINESS EXPENSES.  EXECUTIVE SHALL BE
ENTITLED TO RECEIVE PROMPT REIMBURSEMENT FOR ALL REASONABLE, OUT-OF-POCKET
BUSINESS EXPENSES INCURRED IN THE PERFORMANCE OF HIS DUTIES ON BEHALF OF
COMPANY.  TO OBTAIN REIMBURSEMENT, EXPENSES MUST BE SUBMITTED PROMPTLY WITH
APPROPRIATE SUPPORTING DOCUMENTATION IN ACCORDANCE WITH COMPANY’S POLICIES.


 


7.                                       VACATION.  EXECUTIVE SHALL BE ENTITLED
TO AT LEAST FOUR (4) WEEKS PAID VACATION EACH CALENDAR YEAR IN ACCORDANCE WITH
THE COMPANY’S PLANS, POLICIES AND PROGRAMS THEN IN EFFECT.


 


8.                                       SEVERANCE PACKAGE UPON TERMINATION OF
EMPLOYMENT OTHER THAN FOR CAUSE.  IF THE COMPANY TERMINATES EXECUTIVE’S
EMPLOYMENT WITHOUT CAUSE OR EXECUTIVE RESIGNS AS AN EMPLOYEE OF THE COMPANY FOR
GOOD REASON, COMPANY AGREES TO PROVIDE EXECUTIVE WITH THE SEVERANCE PACKAGE
DESCRIBED IN SECTION 8.1 BELOW IN ACCORDANCE WITH THE PAYMENT SCHEDULE SET FORTH
IN SECTION 8.2 BELOW, PROVIDED EXECUTIVE AGREES TO COMPLY WITH ALL OF THE
CONDITIONS SET FORTH IN SECTION 8.3 BELOW.


 


8.1.                              DESCRIPTION OF SEVERANCE PACKAGE.  THE
“SEVERANCE PACKAGE” WILL CONSIST OF:

 

2

--------------------------------------------------------------------------------


 


(A)                                  ALL ACCRUED OBLIGATIONS (DEFINED BELOW);


 


(B)                                 A “SEVERANCE PAYMENT” EQUAL TO THE GREATER
OF: (I) THE AMOUNT OF EXECUTIVE’S THEN IN EFFECT BASE SALARY THAT WOULD HAVE
BEEN PAYABLE TO EXECUTIVE IF EXECUTIVE HAD BEEN EMPLOYED BY THE COMPANY FROM THE
DATE OF TERMINATION THROUGH THE END OF THE EMPLOYMENT TERM, OR (II) AN AMOUNT
EQUAL TO ONE (1) YEAR OF EXECUTIVES THEN IN EFFECT BASE SALARY; AND


 


(C)                                  UPON TERMINATION OF EMPLOYMENT, THE
EXECUTIVE WILL BE ALLOWED TO CONTINUE IN THE COMPANY’S GROUP HEALTH INSURANCE
PLAN AT THE EXECUTIVE’S OWN EXPENSE FOR UP TO EIGHTEEN (18) MONTHS, IN
ACCORDANCE WITH APPLICABLE LAW (COBRA).  HOWEVER, IF THE EXECUTIVE ELECTS COBRA
COVERAGE, THE COMPANY WILL PAY THE FIRST TWELVE (12) MONTHS OF COBRA COVERAGE.


 


8.2.                              PAYMENT SCHEDULE.  THE SEVERANCE PACKAGE WILL
BE PAID LESS REQUIRED DEDUCTIONS FOR STATE AND FEDERAL WITHHOLDING TAX, SOCIAL
SECURITY AND ALL OTHER EMPLOYMENT TAXES AS REQUIRED BY LAW.  THE ACCRUED
OBLIGATIONS DESCRIBED IN
SECTION 8.1(A) WILL BE PAID WITHIN FIFTEEN (15) DAYS AFTER THE DATE OF
TERMINATION, UNLESS OTHERWISE REQUIRED BY LAW.  THE SEVERANCE PAYMENT DESCRIBED
IN SECTION 8.1(B) WILL BE PAYABLE IN EQUAL INSTALLMENTS IN ACCORDANCE WITH THE
NORMAL PAYROLL PRACTICES OF THE COMPANY FROM THE DATE OF TERMINATION THROUGH THE
END OF THE EMPLOYMENT TERM OR ONE (1) YEAR AFTER THE DATE OF TERMINATION,
WHICHEVER IS APPLICABLE (THE “SEVERANCE PERIOD”), WITH THE FIRST INSTALLMENT TO
BE PAID ON THE PAYROLL DATE IMMEDIATELY FOLLOWING THE LATER OF THE DATE OF
TERMINATION OR THE DATE EXECUTIVE EXECUTES THE GENERAL RELEASE.  THE PAYMENTS TO
BE MADE UNDER SECTION 8.1(C) ABOVE SHALL BE MADE IN ACCORDANCE WITH THE TERMS OF
THE APPLICABLE PLAN OR POLICY.


 


8.3.                              CONDITIONS TO RECEIVE SEVERANCE PACKAGE. 
EXECUTIVE WILL RECEIVE THE SEVERANCE PACKAGE DESCRIBED ABOVE ONLY IF HE COMPLIES
WITH ALL OF THE FOLLOWING CONDITIONS AND CONTINUES TO COMPLY WITH THE FOLLOWING
FOR THE DURATION OF THE SEVERANCE PERIOD:


 


(A)                                  EXECUTIVE EXECUTES A FULL GENERAL RELEASE
IN FAVOR OF THE COMPANY IN THE FORM ATTACHED HERETO AS EXHIBIT A (THE “GENERAL
RELEASE”); AND


 


(B)                                 EXECUTIVE COMPLIES WITH THE COMPANY’S THEN
IN EFFECT TRADE SECRETS POLICIES AND ANY INVENTIONS AND PROPRIETARY INFORMATION
AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY (THE “CONFIDENTIALITY AGREEMENT”) IN
ACCORDANCE WITH THE TERMS THEREOF.


 


(C)                                  DURING THE TERM OF THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY, AND FOR THE NEXT SUCCEEDING TWELVE (12) MONTHS, THE
EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY:


 

(I)                                     SOLICIT ANY OF THE COMPANY’S CUSTOMERS
EXCEPT ON THE COMPANY’S BEHALF, OR DIRECT ANY CURRENT OR PROSPECTIVE CUSTOMER TO
ANYONE OTHER THAN THE COMPANY FOR GOODS OR SERVICES THAT THE COMPANY PROVIDES;

 

(II)                                  INFLUENCE ANY OF THE COMPANY’S EMPLOYEES
TO TERMINATE THEIR EMPLOYMENT WITH THE COMPANY OR ACCEPT EMPLOYMENT WITH ANY OF
THE COMPANY’S COMPETITORS; OR

 

3

--------------------------------------------------------------------------------


 

(III)                               INTERFERE WITH ANY OF THE COMPANY’S BUSINESS
RELATIONSHIPS, INCLUDING WITHOUT LIMITATION THOSE WITH CUSTOMERS, SUPPLIERS,
CONSULTANTS, ATTORNEYS, AND OTHER AGENTS, WHETHER OR NOT EVIDENCED BY WRITTEN OR
ORAL AGREEMENTS.

 


THE COMPANY’S OBLIGATION TO MAKE PAYMENTS UNDER THIS SECTION 8 SHALL CEASE IF AT
ANY TIME EXECUTIVE IS NOT IN COMPLIANCE WITH ANY OF THE FOREGOING AGREEMENTS.


 


9.                                       DEFINITIONS.


 


9.1.                              ACCRUED OBLIGATIONS.  FOR PURPOSES OF THIS
AGREEMENT, “ACCRUED OBLIGATIONS” SHALL MEAN: (I) PAYMENT OF EXECUTIVE’S THEN IN
EFFECT BASE SALARY THROUGH THE DATE OF TERMINATION TO THE EXTENT NOT THERETOFORE
PAID; (II) PAYMENT OF ANY COMPENSATION PREVIOUSLY DEFERRED BY EXECUTIVE
(TOGETHER WITH ANY ACCRUED INTEREST THEREON) AND NOT YET PAID BY COMPANY AND ANY
ACCRUED VACATION PAY NOT YET PAID BY COMPANY; AND (III) PAYMENT OF ANY
UNREIMBURSED EXPENSES AS CONTEMPLATED BY SECTION 6 HEREOF.


 


9.2.                              CAUSE.  FOR PURPOSES OF THIS AGREEMENT,
“CAUSE” SHALL MEAN: (I) ANY WILLFUL, MATERIAL VIOLATION OF ANY LAW OR REGULATION
APPLICABLE TO THE BUSINESS OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY;
(II) CONVICTION FOR, OR GUILTY PLEA TO, A FELONY OR A CRIME INVOLVING MORAL
TURPITUDE, OR ANY WILLFUL PERPETRATION OF A COMMON LAW FRAUD; (III) COMMISSION
OF AN ACT OF PERSONAL DISHONESTY WHICH INVOLVES PERSONAL PROFIT IN CONNECTION
WITH THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY, OR ANY OTHER ENTITY HAVING A
BUSINESS RELATIONSHIP WITH THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY;
(IV) DISREGARD OF THE POLICIES OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY,
SO AS TO CAUSE MATERIAL LOSS, DAMAGE OR INJURY TO THE PROPERTY, REPUTATION OR
EMPLOYEES OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY IF EXECUTIVE HAS BEEN
GIVEN A REASONABLE OPPORTUNITY TO COMPLY WITH SUCH POLICY OR CURE HIS FAILURE TO
COMPLY; OR (V) EXECUTIVE’S CONTINUED FAILURE TO SATISFACTORILY PERFORM HIS JOB
DUTIES, PROVIDED REASONABLE WRITTEN NOTICE IS GIVEN TO EXECUTIVE AND AT LEAST
SIXTY (60) DAYS TO CURE SUCH PERFORMANCE DEFICIENCIES.  IN ADDITION, UNTIL THE
DATE THAT IS THIRTY (30) DAYS AFTER THE DATE ON WHICH THE COMPANY’S FINANCIAL
AUDIT FOR THE YEAR ENDED DECEMBER 31, 2006 IS COMPLETED, THE DEFINITION OF
“CAUSE” SHALL INCLUDE THE FOLLOWING: A BREACH OF ANY REPRESENTATION OR WARRANTY
MADE BY THE COMPANY IN ARTICLE III OF THAT CERTAIN SECURITIES PURCHASE AGREEMENT
BETWEEN THE COMPANY AND COMVEST INVESTMENT PARTNERS II LLC AND CERTAIN OTHER
PURCHASERS SET FORTH ON THE SIGNATURE PAGES THERETO, DATED AS OF NOVEMBER      ,
2005 (THE “PURCHASE AGREEMENT”), AS THE SAME ARE QUALIFIED BY THE DISCLOSURE
SCHEDULE DELIVERED IN CONNECTION WITH THE PURCHASE AGREEMENT, BUT ASSUMING IN
EACH CASE THAT EACH SUCH REPRESENTATION OR WARRANTY IS ALSO QUALIFIED IN ITS
ENTIRETY AS TO THE ACTUAL KNOWLEDGE OF THE EXECUTIVE AS OF THE DATE
HEREOF, WITHOUT ANY OBLIGATION ON THE PART OF THE EXECUTIVE TO MAKE ANY INQUIRY
INTO THE SAME, AND THAT RESULTS IN DAMAGES OR LIABILITY TO THE COMPANY IN EXCESS
OF FIVE HUNDRED THOUSAND DOLLARS ($500,000).


 


9.3.                              DISABILITY.  FOR PURPOSES OF THIS AGREEMENT,
“DISABILITY” SHALL MEAN EXECUTIVE IS UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL
ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT
THAT CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A
CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS AS DETERMINED BY A PHYSICIAN
SELECTED BY THE COMPANY OR ITS INSURERS AND ACCEPTABLE TO EXECUTIVE OR
EXECUTIVE’S LEGAL REPRESENTATIVE (SUCH AGREEMENT NOT TO BE UNREASONABLY WITHHELD
OR DELAYED).  NOTWITHSTANDING

 

4

--------------------------------------------------------------------------------


 


THE FOREGOING, THE COMPANY WILL COMPLY WITH ANY REASONABLE ACCOMMODATION
OBLIGATIONS IT MAY TO EXECUTIVE UNDER FEDERAL AND STATE DISABILITY LAWS.


 


9.4.                              GOOD REASON.  FOR PURPOSES OF THIS AGREEMENT,
“GOOD REASON” SHALL MEAN:


 


(A)                                  A MATERIAL DIMINUTION IN EXECUTIVE’S
POSITION, AUTHORITY, DUTIES OR RESPONSIBILITIES AS CONTEMPLATED BY SECTION 1 OF
THIS AGREEMENT, EXCLUDING NON-SUBSTANTIAL CHANGES IN TITLE OR OFFICE, AND
EXCLUDING ANY ISOLATED, INSUBSTANTIAL AND INADVERTENT ACTION NOT TAKEN IN BAD
FAITH AND WHICH IS REMEDIED BY COMPANY PROMPTLY AFTER RECEIPT OF WRITTEN NOTICE
THEREOF GIVEN BY EXECUTIVE;


 


(B)                                 ANY REDUCTION OF EXECUTIVES THEN IN EFFECT
BASE SALARY;


 


(C)                                  A MATERIAL ADVERSE CHANGE BY THE COMPANY TO
THE ANNUAL BONUS CRITERIA, MILESTONES OR OBJECTIVES OR A DECREASE IN THE AMOUNT
TO BE RECEIVED AS AN ANNUAL BONUS UPON ACHIEVEMENT OF ANY SUCH CRITERIA,
MILESTONE OR OBJECTIVE, EACH AS SET FORTH ON EXHIBIT A HERETO;


 


(D)                                 ANY BOARD OF DIRECTORS ACTION OR ASSIGNMENT
RELATED TO EMPLOYEE THAT (I) IS CONTRARY TO APPLICABLE LAW, REGULATORY
GUIDELINES OR ACCOUNTING STANDARDS OR WHICH CONSTITUTES AN UNETHICAL BUSINESS
PRACTICE AND (II) IS NOT CURED BY THE BOARD OF DIRECTORS WITHIN THIRTY (30) DAYS
AFTER RECEIPT OF WRITTEN NOTICE BY EMPLOYEE OBJECTING TO SUCH ACTION OR
ASSIGNMENT; OR


 


(E)                                  THE COMPANY REQUIRING EXECUTIVE TO (I) BE
BASED AT ANY OFFICE OR LOCATION THAT IS MORE THAN TWENTY (20) MILES AWAY FROM
THE COMPANY’S PRINCIPAL OFFICE ON THE EFFECTIVE DATE, OR (II) TRAVEL AWAY FROM
HIS OFFICE IN THE COURSE OF DISCHARGING RESPONSIBILITIES OR DUTIES IN A MANNER
WHICH IS (A) INAPPROPRIATE FOR THE PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER,
OR (B) SIGNIFICANTLY MORE FREQUENT (IN TERMS OF CONSECUTIVE DAYS OR AGGREGATE
DAYS IN ANY CALENDAR YEAR) THAN WAS REQUIRED PRIOR TO THE EFFECTIVE DATE, IN
EACH CASE WITHOUT EXECUTIVE’S WRITTEN CONSENT.


 


10.                                 NOTICE OF TERMINATION.  ANY TERMINATION BY
COMPANY FOR CAUSE OR BY EXECUTIVE FOR GOOD REASON SHALL BE COMMUNICATED BY A
“NOTICE OF TERMINATION” TO THE OTHER PARTY HERETO GIVEN IN ACCORDANCE WITH
SECTION 16.6 OF THIS AGREEMENT. FOR PURPOSES OF THIS AGREEMENT, A “NOTICE OF
TERMINATION” MEANS A WRITTEN NOTICE WHICH: (I) INDICATES THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON; (II) TO THE EXTENT
APPLICABLE, SETS FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED
TO PROVIDE A BASIS FOR TERMINATION OF EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION
SO INDICATED; AND (III) IF THE DATE OF TERMINATION (AS DEFINED BELOW) IS OTHER
THAN THE DATE OF RECEIPT OF SUCH NOTICE, SPECIFIES THE TERMINATION DATE (WHICH
DATE SHALL BE NOT MORE THAN FIFTEEN (15) DAYS AFTER THE GIVING OF SUCH NOTICE). 
THE FAILURE BY EXECUTIVE OR COMPANY TO SET FORTH IN THE NOTICE OF TERMINATION
ANY FACT OR CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF GOOD REASON OR CAUSE,
AS THE CASE MAY BE, SHALL NOT WAIVE ANY RIGHT OF EXECUTIVE OR COMPANY HEREUNDER
OR PRECLUDE EXECUTIVE OR COMPANY FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN
ENFORCING EXECUTIVE’S OR COMPANY’S RIGHTS HEREUNDER.  ANY TERMINATION BY COMPANY
WITHOUT CAUSE OR BY EXECUTIVE WITHOUT GOOD REASON MUST BE PRECEDED BY THIRTY
(30)

 

5

--------------------------------------------------------------------------------


 


DAYS’ ADVANCE WRITTEN NOTICE IN ACCORDANCE WITH THE TERMS OF SECTIONS 11 AND
16.6 OF THIS AGREEMENT.


 


11.                                 DATE OF TERMINATION.  “DATE OF TERMINATION”
MEANS THE DATE OF DEATH, DISABILITY OR THE DATE OF DELIVERY OF THE NOTICE OF
TERMINATION OR ANY LATER DATE SPECIFIED THEREIN, AS THE CASE MAY BE; PROVIDED,
HOWEVER, THAT IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY COMPANY OTHER THAN FOR
CAUSE OR EXECUTIVE RESIGNS WITHOUT GOOD REASON, THE DATE OF TERMINATION SHALL BE
AT LEAST THIRTY (30) DAYS AFTER THE DATE OF THE APPLICABLE NOTICE OF
TERMINATION.


 


12.                                 NONDISPARAGEMENT.  EXECUTIVE AGREES NOT TO
DISPARAGE, DEFAME OR MAKE ANY NEGATIVE OR CRITICAL PUBLIC STATEMENTS, WHETHER
VERBALLY OR IN WRITING, REGARDING THE PERSONAL OR BUSINESS REPUTATION,
TECHNOLOGY, PRODUCTS, PRACTICES OR CONDUCT OF COMPANY OR ANY OF COMPANY’S
OFFICERS OR DIRECTORS.  IN ADDITION, EXCEPT AS REQUIRED BY LAW, EXECUTIVE SHALL
NOT MAKE ANY PUBLIC STATEMENTS REGARDING COMPANY WITHOUT THE PRIOR WRITTEN
APPROVAL OF THE BOARD OF DIRECTORS.


 


13.                                 INJUNCTIVE RELIEF.  EXECUTIVE ACKNOWLEDGES
THAT EXECUTIVE’S BREACH OF THE COVENANTS CONTAINED IN SECTIONS 8.3 AND 12 OF
THIS AGREEMENT WOULD CAUSE IRREPARABLE INJURY TO COMPANY AND AGREES THAT IN THE
EVENT OF ANY SUCH BREACH, COMPANY SHALL BE ENTITLED TO SEEK TEMPORARY,
PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF WITHOUT THE NECESSITY OF PROVING
ACTUAL DAMAGES OR POSTING ANY BOND OR OTHER SECURITY.


 


14.                                 NO MITIGATION.  EXECUTIVE SHALL NOT BE
REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT PROVIDED FOR IN SECTION 8 HEREOF
BY SEEKING OTHER EMPLOYMENT OR OTHERWISE, NOR SHALL THE AMOUNT OF ANY PAYMENT
PROVIDED FOR IN SECTION 8 HEREOF BE REDUCED BY ANY COMPENSATION EARNED BY
EXECUTIVE AS THE RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER OR SELF-EMPLOYMENT OR
BY RETIREMENT BENEFITS.


 


15.                                 DEFERRED COMPENSATION.  TO THE EXTENT ANY
AMOUNT PAYABLE UNDER THIS AGREEMENT CONSTITUTES AMOUNTS PAYABLE UNDER A
“NONQUALIFIED DEFERRED COMPENSATION PLAN” (AS DEFINED IN SECTION 409A OF THE
U.S. INTERNAL REVENUE CODE) FOLLOWING A “SEPARATION FROM SERVICE” (AS DEFINED IN
SECTION 409A OF THE U.S. INTERNAL REVENUE CODE), THEN, NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT TO THE CONTRARY, SUCH PAYMENT WILL NOT BE MADE UNTIL
THE DATE THAT IS SIX MONTHS FOLLOWING EXECUTIVE’S SEPARATION FROM SERVICE, BUT
ONLY IF THE EXECUTIVE IS THEN DEEMED TO BE A “SPECIFIED EMPLOYEE” UNDER
SECTION 409A OF THE U.S. INTERNAL REVENUE CODE.


 


16.                                 GENERAL PROVISIONS.


 


16.1.                        SUCCESSORS AND ASSIGNS.  THE RIGHTS AND OBLIGATIONS
OF COMPANY UNDER THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND SHALL BE
BINDING UPON THE SUCCESSORS AND ASSIGNS OF COMPANY.  EXECUTIVE SHALL NOT BE
ENTITLED TO ASSIGN ANY OF EXECUTIVE’S RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT.


 


16.2.                        WAIVER.  THE RIGHTS AND REMEDIES OF THE PARTIES TO
THIS AGREEMENT ARE CUMULATIVE AND NOT ALTERNATIVE.  NEITHER THE FAILURE NOR ANY
DELAY BY ANY PARTY IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE UNDER THIS
AGREEMENT OR THE DOCUMENTS REFERRED TO IN THIS AGREEMENT WILL OPERATE AS A
WAIVER OF SUCH RIGHT, POWER OR PRIVILEGE; AND NO SINGLE OR PARTIAL EXERCISE OF
ANY SUCH RIGHT, POWER OR

 

6

--------------------------------------------------------------------------------


 


PRIVILEGE WILL PRECLUDE ANY OTHER OR FURTHER EXERCISE OF SUCH RIGHT, POWER OR
PRIVILEGE OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, (I) NO CLAIM OR RIGHT ARISING OUT OF
THIS AGREEMENT OR THE DOCUMENTS REFERRED TO IN THIS AGREEMENT CAN BE DISCHARGED
BY ONE PARTY, IN WHOLE OR IN PART, BY A WAIVER OR RENUNCIATION OF THE CLAIM OR
RIGHT UNLESS IN WRITING SIGNED BY THE OTHER PARTY; (II) NO WAIVER THAT MAY BE
GIVEN BY A PARTY WILL BE APPLICABLE EXCEPT IN THE SPECIFIC INSTANCE FOR WHICH IT
IS GIVEN; AND (III) NO NOTICE TO OR DEMAND ON ONE PARTY WILL BE DEEMED TO BE A
WAIVER OF ANY OBLIGATION OF SUCH PARTY OR OF THE RIGHT OF THE PARTY GIVING SUCH
NOTICE OR DEMAND TO TAKE FURTHER ACTION WITHOUT NOTICE OR DEMAND AS PROVIDED IN
THIS AGREEMENT OR THE DOCUMENTS REFERRED TO IN THIS AGREEMENT.


 


16.3.                        SEVERABILITY.  IN THE EVENT ANY PROVISION OF THIS
AGREEMENT IS FOUND TO BE UNENFORCEABLE, INVALID OR ILLEGAL BY AN ARBITRATOR OR
COURT OF COMPETENT JURISDICTION, SUCH PROVISION SHALL BE DEEMED MODIFIED TO THE
EXTENT NECESSARY TO ALLOW ENFORCEABILITY OF THE PROVISION AS SO LIMITED, IT
BEING INTENDED THAT THE PARTIES SHALL RECEIVE THE BENEFIT CONTEMPLATED HEREIN TO
THE FULLEST EXTENT PERMITTED BY LAW.  IF A DEEMED MODIFICATION IS NOT
SATISFACTORY IN THE JUDGMENT OF SUCH ARBITRATOR OR COURT, THE UNENFORCEABLE,
INVALID OR ILLEGAL PROVISION SHALL BE DEEMED DELETED, AND THE LEGALITY, VALIDITY
AND ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL NOT BE AFFECTED THEREBY.


 


16.4.                        INTERPRETATION; CONSTRUCTION.  THE HEADINGS SET
FORTH IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT BE USED IN
INTERPRETING THIS AGREEMENT.  THIS AGREEMENT HAS BEEN DRAFTED BY LEGAL COUNSEL
REPRESENTING THE COMPANY, BUT EXECUTIVE HAS PARTICIPATED IN THE NEGOTIATION OF
ITS TERMS.  FURTHERMORE, EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS HAD AN
OPPORTUNITY TO REVIEW THE AGREEMENT AND HAS HAD IT REVIEWED AND NEGOTIATED BY
LEGAL COUNSEL ACTING ON HIS BEHALF, AND, THEREFORE, THE NORMAL RULE OF
CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES ARE TO BE RESOLVED AGAINST THE
DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE INTERPRETATION OF THIS AGREEMENT.


 


16.5.                        GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE UNITED STATES AND THE STATE OF
CALIFORNIA, WITHOUT REFERENCE TO ITS CONFLICTS OF LAWS PRINCIPLES.  EACH PARTY
CONSENTS TO THE JURISDICTION AND VENUE OF THE STATE OR FEDERAL COURTS IN SAN
DIEGO, CALIFORNIA, IF APPLICABLE, IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT.


 

The Executive hereby agrees to submit to binding arbitration before the American
Arbitration Association (which means A WAIVER OF THE EXECUTIVE’S RIGHT TO SUE IN
COURT AND PROCEED BY A JUDGE OR JURY TRIAL) of all disputes and claims arising
out of this Agreement.  The Executive further understands and agrees that the
Executive shall execute the Company’s standard agreement to arbitrate, which is
separate from this Agreement and may be contained in the Company’s Employee
Handbook.  This Agreement will be the exclusive method to resolve all disputes
or controversies that the Executive or the Company may have, whether or not
arising out of the Executive’s employment or termination of that employment with
the Company, except as provided in Section 13 hereof.  THE AGREEMENT TO
ARBITRATE CONSTITUTES A WAIVER OF ANY RIGHT THAT THE EXECUTIVE OR THE COMPANY
MAY HAVE TO LITIGATE ANY CLAIM IN COURT IN A JUDGE OR JURY TRIAL.

 

7

--------------------------------------------------------------------------------


 


16.6.                        NOTICES.  ALL NOTICES, CONSENTS, WAIVERS AND OTHER
COMMUNICATIONS UNDER THIS AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO
HAVE BEEN DULY GIVEN WHEN (I) DELIVERED BY HAND (WITH WRITTEN CONFIRMATION OF
RECEIPT); (II) SENT BY FACSIMILE (WITH WRITTEN CONFIRMATION OF RECEIPT); OR
(III) WHEN RECEIVED BY THE ADDRESSEE, IF SENT BY A NATIONALLY RECOGNIZED
OVERNIGHT DELIVERY SERVICE, RETURN RECEIPT REQUESTED, IN EACH CASE TO THE
APPROPRIATE ADDRESSES AND FACSIMILE NUMBERS SET FORTH BELOW OR ON THE SIGNATURE
PAGES HERETO (OR TO SUCH OTHER ADDRESS AS A PARTY MAY DESIGNATE BY NOTICE TO THE
OTHER PARTIES):

 

If to IT&E:

IT&E International Group
Attention:  Peter Sollenne, Chief Executive Officer and
Dave Vandertie, Chief Financial Officer
505 Lomas Santa Fe Drive, Suite 200
Solana Beach, California 92075
Telephone: (858) 777-1644
Facsimile: (858) 366-0961

 

 

with a required copy to:

Foley & Lardner LLP
Attention:  Kenneth D. Polin, Esq.
402 West Broadway, Suite 2300
San Diego, California 92101
Telephone:  (619) 234-6655
Facsimile:  (619) 234-3510

 

 

If to Executive:

Peter Sollenne

 

Telephone:

 

Facsimile:

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 


16.7.                        COUNTERPARTS; FACSIMILE.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, ALL OF WHICH WHEN FULLY EXECUTED AND
DELIVERED BY ALL PARTIES HERETO AND TAKEN TOGETHER SHALL CONSTITUTE A SINGLE
AGREEMENT, BINDING AGAINST EACH OF THE PARTIES.  TO THE MAXIMUM EXTENT PERMITTED
BY LAW OR BY ANY APPLICABLE GOVERNMENTAL AUTHORITY, ANY DOCUMENT MAY BE SIGNED
AND TRANSMITTED BY FACSIMILE WITH THE SAME VALIDITY AS IF IT WERE AN INK-SIGNED
DOCUMENT.  EACH SIGNATORY BELOW REPRESENTS AND WARRANTS BY HIS OR HER SIGNATURE
THAT HE OR SHE IS DULY AUTHORIZED (ON BEHALF OF THE RESPECTIVE ENTITY FOR WHICH
SUCH SIGNATORY HAS ACTED) TO EXECUTE

 

8

--------------------------------------------------------------------------------


 


AND DELIVER THIS INSTRUMENT AND ANY OTHER DOCUMENT RELATED TO THIS TRANSACTION,
THEREBY FULLY BINDING EACH SUCH RESPECTIVE ENTITY.


 


16.8.                        SURVIVAL.  SECTIONS 8 (“SEVERANCE PACKAGE UPON
TERMINATION OF EMPLOYMENT OTHER THAN FOR CAUSE”), 9 (“DEFINITIONS”), 12
(“NONDISPARAGEMENT”), 13 (“INJUNCTIVE RELIEF”), 14 (“NO MITIGATION”), 15
(“DEFERRED COMPENSATION”), 16 (“GENERAL PROVISIONS”) AND 17 (“ENTIRE AGREEMENT”)
OF THIS AGREEMENT SHALL SURVIVE EXECUTIVE’S EMPLOYMENT BY COMPANY.


 


17.                                 ENTIRE AGREEMENT.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES RELATING TO THIS SUBJECT
MATTER AND SUPERSEDES ALL PRIOR OR SIMULTANEOUS REPRESENTATIONS, DISCUSSIONS,
NEGOTIATIONS, AND AGREEMENTS, WHETHER WRITTEN OR ORAL.  THIS AGREEMENT MAY BE
AMENDED OR MODIFIED ONLY WITH THE WRITTEN CONSENT OF EXECUTIVE AND THE COMPANY. 
NO ORAL WAIVER, AMENDMENT OR MODIFICATION WILL BE EFFECTIVE UNDER ANY
CIRCUMSTANCES WHATSOEVER.


 

[Remainder of Page Intentionally Left Blank]

 

9

--------------------------------------------------------------------------------


 

THE PARTIES TO THIS EMPLOYMENT AGREEMENT HAVE READ THE FOREGOING EMPLOYMENT
AGREEMENT AND FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.
WHEREFORE, THE PARTIES HAVE EXECUTED THIS EMPLOYMENT AGREEMENT ON THE DATES
SHOWN BELOW.

 

 

Dated:

November 9, 2005

 

EXECUTIVE

 

 

 

/s/ Peter Sollenne

 

 

 

 

 

Dated:

November 9, 2005

 

IT&E International Group

 

 

 

 

 

By:

/s/ Kelly Alberts

 

 

 

Kelly Alberts, President

 

 

 

 

 

[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A
FORM OF GENERAL RELEASE

 

1

--------------------------------------------------------------------------------